DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because photographs are not ordinarily permitted in utility patent applications, and are only accepted if photographs are the only practicable medium for illustrating the claimed invention, such as photographs of electrophoresis gels or cell cultures are accepted, thus new corrected drawings are required for this application, similar to drawings in Figs. 1-4 filed on 11/11/2020. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5, 8 and 18 are objected to because of the following informalities:  
Regarding claim 5, “the region of the shoulder blades,” in line 2 should be read as “a region of shoulder blades.”  
Regarding claim 8, “the medial-lateral direction” in line 4 should be read as “a medial-lateral direction.”
Regarding claim 18, “the region of the lower angles of the user’s shoulder blades,” in lines 2-3 should be read as “the region of lower angles of shoulder blades.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the language “and/or” is indefinite as it is not clear whether the claim limitation should be interpreted as –the upper body element is configured to be so dimensionally stable that a diameter of the upper body element in the medial-lateral direction and dorsal-ventral direction does not or largely does not decrease—or whether the claim limitation should be interpreted as  --the upper body element is configured to be so dimensionally stable that a diameter of the upper body element in the medial-lateral direction or dorsal-ventral direction does not or largely does not decrease--, or some combination thereof. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5, 8, 9, and 18 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites an apparatus attached to parts of the human body. For example, claim 5 recites, “the rail elements are arranged in the region of the shoulder blades,” claim 8 recites, “the upper body element surrounds an upper body of the user,” and claim 9 recites, “a chest section which… rests on the user’s chest at at least two spaced points on different sides of the user’s sternum,” and claim 18 recites, “the second ends of the rail elements are arranged in the region of the lower angles of the user’s shoulder blades.” When an apparatus attached to the human body or any part thereof is claimed, it is directed non-statutory subject matter because the claim positively recites a part of the human body. Applicant is requested to include appropriate “adapted to” or “configured to” language. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (referred to as “Ferguson”) (US 2013/0131560 A1) in view of Radaelli et al. (referred to as “Radaelli”) (US 10,561,518 B2). 
Regarding claim 1, Ferguson discloses an orthopedic device (100) for supporting a lower back of a user (see Figs. 4-6 and Abstract), wherein the orthopedic device (100) comprises
at least one mechanical energy store (112) (see [0038] and Figs. 10-13; torsion spring 112), 
a pelvic element (108) (see Figs. 4-6; hinge assembly 108 is interpreted to be the pelvic element, as hinge assembly 108 rests on the side of the pelvic area of a user),
an upper body element (107, 118) (see Figs. 4-6; shoulder straps 107 and chest support 118 make up an upper body element as they engage with the upper body of a user) and 
an upper leg element (116) (see Figs. 4-6; lower arms 116 is an upper leg element as it engages with the upper leg of a user),
wherein the mechanical energy store (112) is chargeable and dischargeable by swiveling the upper leg element (116) relative to the upper body element (107, 118) (see Figs. 4-6 and [0038]; torsion spring 112 is chargeable (when engaged) and dischargeable (not engaged) by swiveling or pivoting the lower arms 116 relative to the shoulder straps 107 and chest support 118), 
wherein the upper body element (107, 118) is arranged on the pelvic element (108) by two rail elements (114) (see Figs. 4-6 and [0033], and [0035]; shoulder straps 107 and chest support 118 are arranged on hinge assembly 108 via upper arms 114 which are rails), wherein the rail elements (114) are each arranged with a first end on the pelvic element (108) such that they can be swivelled about at least a first swivel axis (see Figs. 4-6 and [0039]; upper arms 114 have a first end which is attached to hinge assembly 108, see Fig. 11, such that upper arms 114 are swivelled or pivoted about the axis of the central screw which is a first axis) and with a second end opposite the first end on the upper body element (107, 118) (see Figs. 4-6; upper arms 114 have a second end that is opposite the first end that is attached to both the shoulder straps and chest support 118). 
Ferguson does not disclose a second end opposite the first end on the upper body element such that they can be swivelled about at least a second swivel axis. 
However, Radaelli teaches an analogous orthopedic device (see Figs. 6 and 7, and Abstract) and analogous rail elements (1) with an analogous second end opposite the first end on the upper body element (8A) such that they can be swivelled about at least a second swivel axis (see Fig. 7 and Fig. 10; stays 1 each have second ends (the top ends) that are connected to or on the upper body element or chest support 8A, and are swivelled about a swivel axis as the hinge construction 42 between the stays 1 and the chest support 8A is a ball join construction that allows for swivel or pivot movements along an axis, see Fig. 10 and Col. 15 lines 41-49), providing a flexible connection such that its position relative to the rails and/or body can easily be adapted for better comfort (see Col. 15 lines 41-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper body element (chest support 118) connection point of Ferguson to be a ball joint (42) such that the second end on the upper body element can be swivelled about at least a second swivel axis as taught by Radaelli to have provided an improved orthopedic device that provides a flexible connection such that its position relative to the rails and/or body can easily be adapted for better comfort (see Col. 15 lines 41-50). 
Regarding claim 2, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. Ferguson in view of Radaelli further discloses wherein the first swivel axes extend at least largely in frontal planes (see Fig. 5 of Ferguson; the first swivel axes is the axis of the central screw 130, and extends through a frontal plane as the axes are going through the middle of the body of the user from the side, like a frontal plane).
Regarding claim 3, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. Ferguson in view of Radaelli further discloses wherein the second swivel axes extend at least largely in sagittal planes (as previously modified above, see claim 1, the second swivel axes is the axes via the ball joint 42 of Radaelli, which extends in sagittal planes as the ball joint is able to move front to back along the sagittal plane). 
Regarding claim 5, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. Ferguson in view of Radaelli further discloses wherein when the orthopedic device (100 of Ferguson) is mounted, the second ends of the rail elements (114 of Ferguson) are arranged in the region of the shoulder blades (see Figs. 4-6 of Ferguson; when device 100 of Ferguson is mounted, the second top ends of upper arms 114 of Ferguson are arranged in the region of the shoulder blades, as the region of the shoulder blades is interpreted to encompass the general shoulder and armpit area). 
Regarding claim 7, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. Ferguson in view of Radaelli further discloses wherein the second ends are arranged on the upper body element (107, 118 of Ferguson) by means of ball joints (42 of Radaelli) (see Fig. 10 of Radaelli; as previously modified above, see claim 1, the second ends which are the top ends of upper arms 114 of Ferguson are arranged on chest support 118 of Ferguson by ball joint 42 of Radaelli). 
Regarding claim 8, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. Ferguson in view of Radaelli further discloses wherein when the orthopedic device (100 of Ferguson) is mounted, the upper body element (107, 118 of Ferguson) surrounds an upper body of the user (see Figs. 4-6 of Ferguson and [0033] of Ferguson; when device 100 of Ferguson is mounted, chest support 118 of Ferguson and shoulder straps 107 of Ferguson surrounds an upper body of the user) and is configured to be so dimensionally stable that a diameter of the upper body element (107, 118 of Ferguson) in the medial-lateral direction and/or dorsal-ventral direction does not or largely does not decrease when the upper body bends over (see [0033] and Fig. 5 of Ferguson; chest support 118 of Ferguson is custom formed or molded to a particular patient’s form, and is dimensionally stable that a diameter of the chest support 118 of Ferguson does not decrease when the upper body bends over). 
Regarding claim 9, Ferguson in view of Radaelli discloses the invention as discussed in claim 7. Ferguson in view of Radaelli further discloses wherein the upper body element (107, 118 of Ferguson) comprises a chest section (118 of Ferguson) which, when the orthopedic device (100 of Ferguson) is mounted, rests on the user’s chest (see Figs. 4-6 of Ferguson and [0033] of Ferguson; chest support 118 of Ferguson is a chest section that rests on the user’s chest when device 100 of Ferguson is mounted). 
Ferguson in view of Radaelli does not disclose a chest section which, when the orthopedic device is mounted, rests on the user’s chest at at least two spaced apart points on different sides of the user’s sternum. 
However, Radaelli teaches an analogous orthopedic device (see Figs. 6 and 7, and Abstract) comprising an analogous chest section (8A) which, when the orthopedic device is mounted, rests on the user’s chest at at least two spaced apart points on different sides of the user’s sternum (see Figs. 6-7; chest support 8A rests on the user’s chest at two spaced apart points on different sides of the user’s sternum when the device is mounted), providing more comfort and support to a user’s chest so that they are equal on both sides of the chest. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second ends of the two rail elements (114 of Ferguson) in the device of Ferguson in view of Radaelli to each have a chest section such that the chest section rests on the user’s chest at at least two spaced points on different sides of the user’s sternum as taught by Radaelli to have provided an improved orthopedic device that provides more comfort and support to a user’s chest so that they are equal on both sides of the chest. 
Regarding claim 10, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. Ferguson in view of Radaelli further discloses wherein the orthopedic device (100 of Ferguson) comprises a first and a second upper leg element (116) (see Figs. 4-6 of Ferguson; device 100 of Ferguson comprises lower arms 116 of Ferguson on both the left and right sides of a user, and thus is a first and second upper leg element), and at least a first and a second mechanical energy store (112 of Ferguson), wherein the first mechanical energy store (112 of Ferguson) is chargeable and dischargeable by swiveling the first upper leg element (116 of Ferguson) relative to the upper body element (107, 118 of Ferguson) (see Figs. 4-6 and [0038] of Ferguson; each hinge assembly 108 of Ferguson on the right and left sides of a user comprises torsion spring 112 of Ferguson, which is a mechanical energy store, that is chargeable (when engaged) and dischargeable (when not engaged) by swiveling or pivoting the first lower arm 116 of Ferguson relative to shoulder straps 107 of Ferguson and chest support 118 of Ferguson), and wherein the second mechanical energy store (112 of Ferugson) is chargeable and dischargeable by swiveling the second upper leg element (116 of Ferguson) relative to the upper body element (107, 118 of Ferguson) (see Figs. 4-6 and [0038] of Ferguson; each hinge assembly 108 of Ferguson on the right and left sides of a user comprises torsion spring 112 of Ferguson, which is a mechanical energy store, and thus the second mechanical energy store is chargeable (when engaged) or dischargeable (when not engaged) by swiveling or pivoting the second lower arm 116 of Ferguson, which is on the same side as the second torsion spring 112 of Ferguson, relative to shoulder straps 107 of Ferguson and chest support 118 of Ferguson).
Regarding claim 11, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. Ferguson in view of Radaelli further discloses wherein each upper leg element (116 of Ferguson) is arranged on the pelvic element (108 of Ferguson) by a joint arrangement (126 of Ferguson) such that it is swivellable about a joint axis (see Figs. 4-6, 10-11,and [0039] of Ferguson; hinge assembly 108 of Ferguson is interpreted to be a pelvic element as it rests on the sides of the pelvic area of the user and lower arms 116 of Ferguson are arranged on the pelvic element 108 of Ferguson via main body 126 of Ferguson which is a joint arrangement such that it is swivellable about central screw 130 of Ferguson). 
Regarding claim 12, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. Ferguson in view of Radaelli further discloses wherein each rail element (114 of Ferguson) is arranged on the upper body element (107, 118 of Ferguson) such that it is swivellable about at least two swivel axes (as previously modified above, see claim 1, upper arms 114 of Ferguson are attached to chest support 118 of Ferguson, which is part of the upper body element, via ball joint 42 of Radaelli, and thus is swivellable about at least two swivel axes, as the ball joint connection allows for swivel movement in multiple axes). 
Regarding claim 13, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. Ferguson in view of Radaelli further discloses wherein at least one rail element (114 of Ferguson) is arranged on the upper body element (107, 118 of Ferguson) by a ball joint (42 of Radaelli) (as previously modified above, see claim 1, upper arms 114 of Ferguson are arranged on chest support 118 of Ferguson via ball joint 42 of Radaelli). 
Regarding claim 15, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. Ferguson in view of Radaelli further discloses an upper leg shell (122 of Ferguson) for mounting on the upper leg (see Figs. 4-6 of Ferguson; thigh cuffs 122 of Ferguson are upper leg shells for mounting on the upper leg of a user). 
Ferguson in view of Radaelli does not disclose an upper leg shell for mounting on the upper leg is arranged on the upper leg element by a ball joint. 
However, Radaelli teaches an analogous orthopedic device (see Fig. 7, and Abstract) and an analogous upper leg shell (9A) for mounting on the upper leg is arranged on the upper leg element (23) by a ball joint (42) (see Fig. 7 and 10, and Col. 15 lines 41-49; thigh support 9A is an upper leg shell that is mounted on the upper leg of a user and is arranged on area 23, which is an upper leg element via a ball joint 42, as seen in Fig. 10), providing a flexible connection such that its position relative to the rails and/or body can easily be adapted for better comfort (See Col. 15 lines 41-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the lower body element (116 of Ferguson) connections to the upper leg shell (122 of Ferguson) in the device of Ferguson in view of Radaelli to be a ball joint (42) such that the upper leg shell is arranged on the upper leg element by a ball joint as taught by Radaelli to have provided an improved orthopedic device that provides a flexible connection such that its position relative to the rails and/or body can easily be adapted for better comfort (See Col. 15 lines 41-50). 
Regarding claim 16, Ferguson in view of Radaelli discloses the invention as discussed in claim 15. Ferguson in view of Radaelli further discloses wherein the upper leg shell (122 of Ferguson) is swivellable relative to the upper leg element (116 of Ferguson) about a rotational axis (as previously modified above, see claim 15, thigh cuffs 112 of Ferguson are connected to lower arms 116 of Ferguson via ball joint 42 of Radaelli, and thus is swivellable relative to lower arms 116 of Ferguson about a rotational axis). 
Regarding claim 17, Ferguson in view of Radaelli discloses the invention as discussed in claim 2. Ferguson in view of Radaelli further discloses wherein the first swivel axes extend at least largely in one frontal plane (see Figs. 4-6 of Ferguson; the first swivel axes is the axis of the central screw 130 of Ferguson, and extends through a frontal plane as the axes are going through the middle of the body of the user from the side, like a frontal plane). 
Regarding claim 18, Ferguson in view of Radaelli discloses the invention as discussed in claim 5. Ferguson in view of Radaelli further discloses wherein when the orthopedic device (100 of Ferguson) is mounted, the second ends of the rail elements (114 of Ferguson) are arranged in the region of the lower angles of the user’s shoulder blades (see Figs. 4-6 of Ferguson; when device 100 of Ferguson is mounted, the second ends of upper arms 114 of Ferguson, which are the top ends of the rails, are capable of being arranged in the region of the lower angles of the user’s shoulder blades depending on the user’s anatomy, and as the region of the shoulder blades is interpreted to encompass the general shoulder and armpit areas). 
Regarding claim 19, Ferguson in view of Radaelli discloses the invention as discussed in claim 12. Ferguson in view of Radaelli further discloses wherein at least two of the swivel axes are preferably perpendicular to one another (as previously modified above, see claim 1, upper arms 114 of Ferguson are attached to chest support 118 of Ferguson via ball joint 42 of Radaelli, and thus this ball joint connection allows for swivel movements in multiple directions, such as swiveling or pivoting front to back and left to right, which are perpendicular to one another). 
Regarding claim 20, Ferguson in view of Radaelli discloses the invention as discussed in claim 16. Ferguson in view of Radaelli further discloses wherein the upper leg shell (122 of Ferguson) is swivellable relative to the upper leg element (116 of Ferguson) about a rotational axis against a force of a spring element, wherein the rotational axis extends in the medial-lateral direction (as previously modified above, see claim 15, the thigh cuffs 122 of Ferguson is swivellable relative to lower arms 116 of Ferguson about a rotational axis via ball joint 42 of Radaelli, against a force of a spring element such as torsion spring 112 of Ferguson, wherein the rotational axis extends in the medial-lateral direction, as the ball joint allows for swivellable movement in the medial-lateral direction). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Radaelli further in view of Angold et al. (referred to as “Angold”) (US 2007/0056592 A1). 
Regarding claim 4, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. 
Ferguson in view of Radaelli does not disclose wherein the rail elements each feature at least two partial rails which are arranged on each other such that they are swivellable about a third swivel axis, wherein the third swivel axes extend at least largely in sagittal planes. 
However, Angold teaches an analogous orthopedic device (100) and analogous rail elements (101, 102) (see Figs. 1-2), wherein the rail elements (101, 102) feature at least two partial rails (103 + 105, 104 + 106) which are arranged on each other such that they are swivellable about a third swivel axis (see Figs. 1-2 and [0045]; leg supports 101 and 102 are each rail elements, and leg support 101 comprises links 103 and 105, and leg support 102 comprises links 104 and 106 which are each partial rails that make up leg supports 101 and 102, and are each of the partial rails are arranged on each other via joints 107 and 108, respectively, such that they are swivellable or pivotable about a swivel axis), wherein the third swivel axes extend at least largely in sagittal planes (see Figs. 1-2 and [0045]; the joints 107 and 108 between the partial rails 103 + 105 and 104 +106, respectively, are able to move front to back as indicated by arrows 213 and 214, and thus the axes extend in sagittal planes), providing for more range of motion to allow a user to better mimic the movements of human body. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the rail elements (114 of Ferguson) in the device of Ferguson in view of Radaelli to feature at least two partial rails that are arranged on each other via a joint such that they are swivellable about a third swivel axis, wherein the third swivel axes extend at least largely in sagittal planes as taught by Angold to have provided an improved orthopedic device that provides more range of motion to allow a user to better mimic the movements of the human body, and thus under the proposed modification, the modification of the rail elements featuring at least two partial rails results in a third swivel axis. 
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Radaelli further in view of JINRIGHT et al. (referred to as “JINRIGHT”) (US 2010/0069806 A1).  
Regarding claim 6, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. 
Ferguson in view of Radaelli does not disclose wherein a distance between joints, with which the two ends of the rail elements are arranged on the upper body element, is adjustable. 
However, JINRIGHT teaches an analogous orthopedic device (adjustable brace shown in Fig. 2) wherein a distance between joints, with which the two ends of the rail elements (100) are arranged on the upper body element (110), is adjustable (see Fig. 2 and [0018]; anterior frame 100 comprises tubes connected with connection screws, and the tube connections include vertical members, which are the rail elements, and the top ends of the rail elements are arranged on chest pad 110, and the distance between the connected tubes or joints is adjustable in length via knobs on each vertical member of frame 100), providing an adjustable brace so that a user may be able to adjust the length in order to better fit their anatomy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  invention to have modified the rail elements (114 of Ferguson) in the device of Ferguson in view of Radaelli to be adjustable via knobs as taught by JINRIGHT to have provided an improved orthopedic device that provides an adjustable brace so that a user may be able to adjust the length in order to better fit their anatomy.
Regarding claim 14, Ferguson in view of Radaelli discloses the invention as discussed in claim 1. 
Ferguson in view of Radaelli does not disclose wherein at least one rail element is adjustable in length. 
However, JINRIGHT teaches an analogous orthopedic device (adjustable brace shown in Fig. 2) and an analogous rail element (100) wherein at least one rail element is adjustable in length (see Fig. 2 and [0018]; anterior frame 100 comprises tube, which are vertical members, connected with connection screws, and thus are interpreted to be rails, and thus the vertical rails are adjustable in length via the length adjustment knob), providing an adjustable brace so that a user may be able to adjust the length in order to better fit their anatomy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  invention to have modified the rail elements (114 of Ferguson) in the device of Ferguson in view of Radaelli to be adjustable in length via knobs as taught by JINRIGHT to have provided an improved orthopedic device that provides an adjustable brace so that a user may be able to adjust the length in order to better fit their anatomy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786